UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-49784 Southern Connecticut Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Connecticut 06-1609692 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 215 Church Street, New Haven, Connecticut (Address of Principal Executive Offices) (Zip Code) (203) 782-1100 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of May 15, 2012 Common Stock, $.01 par value per share 2,735,359 shares 1 Table of Contents Part I – Financial Information Page Item 1. Financial Statements. Consolidated Balance Sheets as of March 31, 2012 and December 31. 2011 (unaudited) 3 Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (unaudited) 4 Consolidated Statements of Comprehensive Loss for the three months ended March 31, 2012 and 2011 (unaudited) 5 Consolidated Statements of Changes in Shareholders’ Equity for the three months ended March 31, 2012 and 2011 (unaudited) 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 42 Item 4. Controls and Procedures. 42 Part II– Other Information Item 1. Legal Proceedings. 42 Item 1A. Risk Factors. 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 42 Item 3. Defaults Upon Senior Securities. 42 Item 4. Mine Safety Disclosures. 43 Item 5. Other Information. 43 Item 6. Exhibits. 43 Signatures 44 2 Item 1.Financial Statements. SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) March 31, 2012 and December 31, 2011 March 31, December 31, ASSETS Cash and due from banks $ $ Short term investments Cash and cash equivalents Interest bearing certificates of deposit Available for sale securities (at fair value) Federal Home Loan Bank stock Loans receivable Loans receivable Allowance for loan losses ) ) Loans receivable, net Accrued interest receivable Premises and equipment Other real estate owned Other assets held for sale Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Repurchase agreements 68 Capital lease obligations Accrued expenses and other liabilities Total liabilities Commitments and Contingencies Shareholders' Equity Preferred stock, no par value; shares authorized: 500,000; none issued - - Common stock, par value $.01; shares authorized: 5,000,000; shares issued and outstanding: 2012 2,735,359; 2011 2,697,902 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss - net unrealized loss on available for sale securities ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Notes to Consolidated Financial Statements 3 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended March 31, 2012 and 2011 Interest Income: Interest and fees on loans $ $ Interest on securities 67 Interest on federal funds sold and short-term and other investments Total interest income Interest Expense: Interest expense on deposits Interest expense on capital lease obligations Interest expense on repurchase agreements and other borrowings 98 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income: Service charges and fees Loan prepayment fees - Other noninterest income Total noninterest income Noninterest Expenses: Salaries and benefits Professional services Occupancy and equipment Data processing and other outside services FDIC Insurance Directors fees Insurance Other operating expenses Total noninterest expenses Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) See Notes to Consolidated Financial Statements 4 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) For the Three Months Ended March 31, 2012 and 2011 Net Loss $ ) $ ) Other comprehensive loss, net of taxes: Net change in unrealized holding (loss) gain on available for sale securities ) Comprehensive loss $ ) $ ) 5 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (unaudited) For the Three months Ended March 31, 2012 and 2011 Number Additional Other of Common Common Paid-In Accumulated Comprehensive Shares Stock Capital Deficit (Loss) Income Total Balance, December 31, 2010 $ $ $ ) $ ) $ Net loss - - - ) - ) Other comprehensive income - Restricted stock compensation - Balance, March 31, 2011 $ $ $ ) $ ) $ Balance, December 31, 2011 $ $ $ ) $ ) $ Net loss - - - ) - ) Other comprehensive loss - ) ) Restricted stock compensation - - Balance, March 31, 2012 $ $ $ ) $ ) $ See Notes to Consolidated Financial Statements 6 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Three Months Ended March 31, 2012 and 2011 Cash Flows From Operations Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Provision for loan losses Share based compensation Depreciation and amortization Gain on sale of other real estate owned ) - Increase in cash surrender value of life insurance ) ) Changes in assets and liabilities: Increase (decrease) in deferred loan fees ) Decrease (increase) in accrued interest receivable ) Decrease in other assets Decrease in accrued expenses andother liabilities ) ) Net cash provided by operating activities Cash Flows From Investing Activities Purchases of interest bearing certificates of deposit ) - Purchases of available for sale securities ) ) Proceeds from maturities / calls of available for sale securities Redemptions of Federal Home Loan Bank Stock - Net decrease in loans receivable Purchases of premises and equipment ) ) Proceeds from the sale of other real estate owned - Capitalized costs related to other real estate owned - ) Net cash provided by investing activities Cash Flows From Financing Activities Net (decrease) increase in demand, savings and money market deposits ) Net (decrease) increase in certificates of deposit ) Net increase (decrease) in repurchase agreements ) Principal repayments on capital lease obligations ) ) Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents Beginning Ending $ $ See Notes to Consolidated Financial Statements (Continued) 7 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited), Continued For the Three Months Ended March 31, 2012 and 2011 Supplemental Disclosures of Cash Flow Information: Cash paid for interest $ $ Unrealized holding (losses) gains on available for sale securities arising during the period $ ) $ See Notes to Consolidated Financial Statements 8 Southern Connecticut Bancorp, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1. Nature of Operations Southern Connecticut Bancorp, Inc. (the “Company”) is a bank holding company headquartered in New Haven, Connecticut that was incorporated on November 8, 2000. The Company’s strategic objective is to serve as a bank holding company for a community-based commercial bank serving primarily New Haven County (the “Greater New Haven Market”). The Company owns 100% of the capital stock of The Bank of Southern Connecticut (the “Bank”), a Connecticut-chartered bank with its headquarters in New Haven, Connecticut, and 100% of the capital stock of SCB Capital, Inc. The Company and its subsidiaries focus on meeting the financial service needs of consumers and small to medium-sized businesses, professionals and professional corporations, and their owners and employees in the Greater New Haven Market. The Bank operates branches at four locations, including downtown New Haven, the Amity/Westville section of New Haven, Branford and North Haven. The Bank’s branches have a consistent, attractive appearance. Each location has an open lobby, comfortable waiting area, offices for the branch manager and a loan officer, and a conference room. The design of the branches complements the business development strategy of the Bank, affording an appropriate space to deliver personalized banking services in professional, confidential surroundings. The Bank focuses on serving the banking needs of small to medium-sized businesses, professionals and professional corporations, and their owners and employees in the Greater New Haven Market. The Bank’s target commercial customer has between $1.0 and $30.0 million in revenues, 15 to 150 employees, and borrowing needs of up to $3.0 million. The primary focus on this commercial market makes the Bank uniquely qualified to move deftly in responding to the needs of its clients. The Bank has been successful in winning business by offering a combination of competitive pricing for its services, quick decision making processes and a high level of personalized, “high touch” customer service. SCB Capital, Inc. operated under the name “Evergreen Financial Services” (“Evergreen”) as a licensed mortgage brokerage business through July 31, 2010. After reviewing the historical operations and results of Evergreen, and considering future prospects for the business, management determined that it was in the best interest of the Company to discontinue the mortgage brokerage operation of SCB Capital, Inc. Subsequent to July 31, 2010, the mortgage brokerage activities continued through the Bank. Note 2. Basis of Financial Statement Presentation The consolidated interim financial statements include the accounts of the Company and its subsidiaries. The consolidated interim financial statements and notes thereto have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. All significant intercompany transactions have been eliminated in consolidation. Amounts in prior period financial statements are reclassified whenever necessary to conform to current period presentations. The results of operations for the three months ended March 31, 2012are not necessarily indicative of the results which may be expected for the year as a whole. The accompanying consolidated financial statements and notes thereto should be read in conjunction with the audited financial statements of the Company and notes thereto as of December 31, 2011, filed with the Securities and Exchange Commission on Form 10-K on March 30, 2012. Certain amounts included in the 2011 consolidated financial statements have been reclassified to conform with the 2012 presentation. Such reclassification had no impact on net loss. 9 Note 3. Available for Sale Securities The amortized cost, gross unrealized gains, gross unrealized losses and approximate fair values of available for sale securities at March 31, 2012 and 2011 were as follows: Gross Gross Amortized Unrealized Unrealized Fair March 31, 2012 Cost Gains Losses Value U.S. Treasury Bills $ $
